Citation Nr: 9904555	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision implemented a 
September 1996 decision of the Board, which granted service 
connection for bilateral hearing loss.

The appellant's claims of entitlement to an earlier effective 
date for service connection of bilateral hearing loss and 
entitlement to hearing aids, raised in his December 1996 
statement, are referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected bilateral hearing loss 
is currently manifested by an average pure tone threshold in 
the right ear of 46 decibels and 71 decibels in the left ear, 
with speech recognition ability of 84 percent in the right 
ear and 60 percent in the left ear.

3.  The appellant has Level VII hearing acuity in his left 
ear.

4.  The appellant has Level II hearing acuity in his right 
ear.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 
6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a July 1995 VA audio examination, pure tone thresholds, in 
decibels, on the authorized audiological evaluation were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
35
55
50
LEFT
35
65
70
70
80

His average pure tone decibel loss was 46 in the right ear 
and 71 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 60 
percent in the left ear.

Private medical records from Paul Walker, M.D., indicate that 
at a December 1996 audio examination, pure tone thresholds, 
in decibels, on audiological evaluation were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
20
40
45
45
75
LEFT
30
40
70
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 68 percent in the left ear.

The appellant has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
bilateral hearing loss within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  The law's 
provisions are clear and precise.  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent, a 30 percent 
rating is assigned, etc.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.  This is not to say that the 
assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the Schedule.  38 
C.F.R. § 4.85 (1998).

Evaluations of bilateral defective hearing range are based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech reception tests together with 
the average hearing-threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second, reported as result of VA regional 
office or authorized audiology clinic examinations.  In order 
to evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.

The results of the audiometric testing on VA examination in 
July 1995 do not demonstrate that the appellant's overall 
hearing loss is severe enough to warrant a disability rating 
of greater than 10 percent under the Schedule.

On the authorized audiological evaluation performed in July 
1995, pure tone thresholds with respect to the left ear were 
65, 70, 70, and 80, at 1000, 2000, 3000 and 4000 cycles per 
second, respectively, with an average frequency of 71.  Per 
this same report, the speech recognition score was 60 
percent.  These findings correspond to a Level VII hearing 
acuity in the left ear.  38 C.F.R. § 4.85 (Table VI) (1998).

On the authorized audiological evaluation performed in July 
1995, pure tone thresholds with respect to the right ear were 
45, 35, 55, and 50, respectively, at 1000, 2000, 3000 and 
4000 cycles per second, respectively, with an average 
frequency of 46.  Per this same report, the speech 
recognition score was 84 percent.  These findings correspond 
to a Level II hearing acuity in the right ear.  38 C.F.R. 
§ 4.85 (Table VI) (1998).

In applying the schedular criteria to these test results, 
with the left ear at level VII and the other ear at level II, 
only a 10 percent disability rating is warranted.  38 C.F.R. 
§§ 4.85 (Table VII), Part 4, Diagnostic Code 6100 (1998).  
Thus, the appellant's request for an increased rating is 
denied.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6101 (1998).

Although hearing aids have been recommended by VA, 
evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids, and 
examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).


ORDER

Entitlement to a compensable rating for service- connected 
bilateral sensorineural hearing loss is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

